BENSON, Judge
ORDER
This matter came before the court on the motion of S. Déla Liana for an order dismissing the complaint under Rule 12. After oral argument on August 6,1976, the matter was submitted for decision.
Defendant first asserts that Section 6500.10 precludes action against him. The complaint does not allege that Defendant was an agent of the Government at the time of the alleged negligence. This assertion is rather contained in the Defendant’s memorandum filed June 30, 1976. Al*340though this assertion was not contested by the Plaintiff, the court refuses to rule on the merits of Defendant’s first ground in his motion because of the inadequacy of the showing of the factual basis upon which Defendant relies and the unappropriateness in a Rule 12 motion. His motion is therefore denied, with leave to renew in appropriate proceedings, if he is so advised.
Defendant next asserts that Public Law 13-115 requires certain screening procedures as a prerequisite to commencing a civil action and that such requirements have not been met. This motion is denied for the reasons set forth in the order in the case of van der Brag v. Paramaguru, Civil Case No. 518-76 filed today.
IT IS THEREFORE ORDERED that the motion be, and it hereby is, denied.